Deceased was shot in the left breast. A doctor who examined the body, when asked as to the direction of the wound with reference to the heart, said "Right directly through it, practically." The skull of deceased was crushed by a blow. The same doctor said that in his opinion each wound would have been fatal. Appellant testified that he shot and then struck deceased. Several cartridges in his pistol were snapped; only one fired. Appellant testified "They snapped after the gun was fired. Yes, and it was before I struck him with the gun." The doctor who examined the body said he believed the gun shot killed deceased. He testified "Yes, my best judgment is the wound in the head would have taken longer to have produced death." A doctor called by the defense, who did not see the body, but answered hypothetical questions, testified that a doctor who viewed both wounds on the body could more definitely determine which caused death. We see no need for further discussion as to which wound caused deceased's death. The matter is discussed at length in our original opinion. The issue was submitted to the jury by the trial court in a manner most favorable to the accused.
Appellant himself testified to the acts of deceased as "constable." We think his complaint in several bills of exception of testimony to the effect that deceased was a constable properly disposed of in our original opinion, but in addition call attention to the fact that appellant himself, having testified that deceased was a constable, would render unavailing his complaint at the same testimony from others.
The state proved, as showing motive, that the deceased had arrested appellant. Testimony to this effect was complained of as presenting testimony that reflected upon the character of appellant. We think the complaint without foundation. The character of offense for which appellant was arrested does not seem to have been put before the jury, but, if material to the issue of motive, such proof would have been competent.
Finding no error in the record, the motion for rehearing is overruled.
Overruled. *Page 349